Citation Nr: 0101832	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  94-45 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
September 1966.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manchester, 
New Hampshire.  A hearing was held before the undersigned 
Member of the Board in December 1997 in Washington, D.C.

The appeal was last before the Board in August 1998, at which 
time the veteran's claim of entitlement to service connection 
for PTSD was reopened and remanded to the RO for further 
development.  Following completion of the requested 
development, the RO, in a Supplemental Statement of the Case 
mailed to the veteran in October 1999, continued to deny the 
benefit sought on appeal.

Thereafter, the appeal was returned to the Board.

FINDING OF FACT

No asserted stressor on which the veteran predicates his 
assessed PTSD has been verified as to actual occurrence.

CONCLUSION OF LAW

PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that all relevant facts have been properly 
developed, and no further assistance to the veteran is 
required to comply with the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Copies of 
treatment records have been obtained and the veteran has been 
examined by VA for the disability at issue.

Service connection may be granted for disability which is 
either incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131.  

As an initial matter, the Board observes that a valid claim 
for service connection for PTSD requires, in addition to a 
diagnosis of such condition, verification ("credible 
supporting evidence") that a claimed inservice stressor 
actually occurred and medical evidence relating a claimant's 
current symptomatology to such claimed stressor.  See Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997).  The veteran has 
never on any occasion asserted that he was a direct 
participant in combat and the record does not reflect that he 
has been awarded any service decoration, such as the Purple 
Heart or Combat Infantryman Badge, which is consistent with 
active engagement in combat.  The Board concludes, therefore, 
that the veteran did not engage in combat with the enemy.  
Nevertheless, service connection for PTSD might yet be 
awarded, even in a context of non-engagement in combat, if a 
stressor upon which a diagnosis of PTSD is predicated is 
verified as to its actual occurrence.  See Cohen, supra, at 
142. 

Although service medical records are negative for any 
reference to PTSD, the Board's longitudinal review of the 
record discloses that, subsequent to service, the veteran has 
been assessed as having service-related PTSD (though in no 
instance based on a stressor which was verified as to actual 
occurrence) on a number of occasions, both by VA and under 
non-VA auspices.  In particular, the Board is cognizant of a 
July 1990 statement by a VA physician wherein the veteran is 
assessed as having PTSD traceable to experiences which 
transpired during his tour of duty at Guantanamo Bay, Cuba, 
to specifically include while he was on perimeter guard duty 
at the base.  In conjunction with its reopening of the 
veteran's claim for service connection for PTSD in August 
1998, the Board directed, in a remand, that the veteran be 
requested to submit a statement advising of the specific 
details relative to each stressor on which he predicated his 
claim for service connection for PTSD.  In response to such 
request, the veteran, in a March 1999 submission, asserted 
that he presently has PTSD which is traceable to his tour of 
duty in 1964-1965 at the United States Naval Base at 
Guantanamo Bay, Cuba.  As the apparently principal stressor 
on which he predicates his claim for service connection for 
PTSD, the veteran states that as a member of an Emergency 
Ground Force at Guantanamo Bay and while in an area that 
separated American and Cuban forces, "there were Base Alerts" 
in response to which the unit would go to "our positions in 
the mountains, not knowing whether we were under attack or 
not."  The veteran also asserts, as a separate stressor, 
that, while on ordinance duty while stationed at Guantanamo 
Bay, he participated in a unit which dumped some 55 gallon 
drums off the stern of a coastal freighter and then, although 
he to the present time "wonder[s] what was in [those] 
barrels", his unit "proceeded to fire small arms into" the 
barrels "until they all sunk."  As a third stressor, the 
veteran avers that, while he was stationed at Guantanamo Bay, 
the base water supply was "shut off".  In an item of 
correspondence dated in July 1999, the U. S. Armed Services 
Center for Research of Unit Records (USASCRUR) indicated that 
it could verify only "that members of the Naval Emergency 
Ground Defense Force (EMF) patrolled areas along the fence 
lines separating Cuban and U.S. territory."  USASCRUR further 
indicated that it was unable to verify the occurrence of the 
dumping of the 55 gallon drums, and there was no mention of 
the water supply "shut off" matter.

The following month, in August 1999, the veteran underwent 
pertinent examination by VA.  The VA examiner noted that the 
veteran's lone verified stressor involved his having gone "on 
routine patrols while stationed at" Guantanamo Bay, Cuba.  
The VA examiner, on the formal examination report, indicated 
that he had reviewed "the veteran's claims folders" and that 
he had "interviewed the veteran for approximately 45 
minutes."  The related examination diagnosis, following the 
accomplishment of mental status evaluation, was PTSD.  

In considering the veteran's claim for service connection for 
PTSD, the Board observes that no stressor asserted by the 
veteran has been verified as to actual occurrence.  The 
apparently principal stressor he alleges is that while he was 
a member of an Emergency Ground Force at Guantanamo Bay in 
Cuba and while in an area that separated American and Cuban 
forces, "there were Base Alerts" in response to which the 
unit would go to "our positions in the mountains, not knowing 
whether we were under attack or not."  The latter assertion 
by the veteran, to whatever extent inherent therein is the 
notion that his unit may have come under actual attack, would 
seem, to be sure, to merely comprise a general recollection 
(significantly, at the August 1999 VA examination, the 
veteran reported that while on patrol unauthorized exchanges 
of gun fire with the Cuban military were "not uncommon") 
rather than an affirmative assertion of having actually come 
under enemy fire.  Such conclusion in fact obtains 
persuasively in view of the veteran's testimony at a 
September 1986 personal hearing, on which occasion he 
indicated that, while he was "in the proximity to where fire 
fights" transpired, he "was not directly involved in" the 
same (see page 12 of hearing transcript).  In any event, the 
Board must emphasize the salient consideration that, in 
contradistinction to any notion that the veteran (or his 
unit) ever came under actual enemy attack while on perimeter 
patrols, USASCRUR, in addition to making no reference to any 
base alerts, has confirmed only that the Emergency Ground 
Force "patrolled areas along the fence lines separating Cuban 
and U.S. territory".  

Perhaps as a lesser secondary consideration, it also bears 
emphasis that the actual context of the veteran's above-cited 
stressor involves apparently unanticipated "Base Alerts".  He 
has frequently referred to the uncertainty of whether or not 
these alerts were real and the resulting fear for his life.  
USASCRUR, however, has not verified the base alerts, as noted 
earlier.  Only routine patrols have been verified and the 
Board accepts the veteran's assertions of having gone on such 
patrols.  Nevertheless, his reported stressors have not been 
verified, a necessity for a grant of service connection in a 
non-combat case.  In view of the foregoing analysis bearing 
on the non-verification of the apparently principal stressor 
asserted by the veteran, then, and since no other stressor on 
which the veteran predicates his claim for service connection 
for PTSD has been verified as to actual occurrence, the Board 
is constrained to conclude that the preponderance of the 
evidence is against his claim for service connection for 
PTSD.

In making the foregoing determination, the Board has not 
overlooked that, in conjunction with the veteran's August 
1999 VA examination (in which PTSD was assessed), he 
indicated that, as was alluded to briefly above, while on 
routine patrols while he was stationed at Guantanamo Bay, "it 
was not uncommon for there to be an unauthorized exchange of 
gun fire with the Cuban military."  In an examination 
addendum, which was apparently prepared in October 1999, the 
VA examiner related that he had been informed by "[t]he 
ratings officer...[that] 'routine patrol', by definition, 
implies no" verification of any event the veteran alleges 
experiencing in the course of the patrols.  However, the 
Board would merely observe that the veteran made no reference 
to such exchanged "gun fire" in his March 1999 stressor 
statement.  In addition, and to reiterate merely in passing, 
the Board observes that, in the course of testifying at the 
above-cited September 1986 personal hearing, the veteran 
specifically stated that he "was not directly involved 
in...exchanges of fire" (see page 12 of transcript) between the 
Cuban and American sides.  In any event, because the veteran 
concedes that he was not then (or on any other occasion) 
engaged in combat, the Board is not obligated to accept his 
uncorroborated account relative to the asserted exchanges of 
gun fire.  See Gaines v. West, 11 Vet. App. 353 (1998).  In 
light of the foregoing, then, the above-cited addendum by the 
VA examiner affords no basis to alter the determination 
advanced hereinabove.  


ORDER

Service connection for PTSD is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

